IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-628

                                         No. COA21-792

                                    Filed 20 September 2022

     Cumberland County, No. 20 CRS 56732

     STATE OF NORTH CAROLINA

                    v.

     CHEITO CHARLES, Defendant.


           Appeal by Defendant from judgment entered 1 July 2021 by Judge James F.

     Ammons, Jr., in Cumberland County Superior Court. Heard in the Court of Appeals

     7 June 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General Haley A.
           Cooper, for the State.

           Blass Law, PLLC, by Danielle Blass, for Defendant.


           GRIFFIN, Judge.


¶1         Defendant Cheito Charles appeals from judgments entered upon a jury verdict

     finding him guilty of second-degree arson and felonious cruelty to animals.

     Defendant argues that the trial court erred by (1) instructing the jury on the doctrine

     of transferred intent regarding the cruelty to animals charge; (2) denying Defendant’s

     motion to dismiss the cruelty to animals charge for insufficient evidence; and (3)

     failing to dismiss the cruelty to animals charge due to a fatal defect in the indictment.
                                       STATE V. CHARLES

                                           2022-NCCOA-628

                                         Opinion of the Court



     We conclude that Defendant received a fair trial, free from error.

                       I.   Factual and Procedural Background

¶2         In July 2020, Defendant lived in a van with his sister, McKumba Charles,

     located in or around Fayetteville, North Carolina. On some nights, McKumba did not

     stay in the van with Defendant and instead stayed with her boyfriend, Marcus Perry.

     Defendant and Marcus knew each other and saw one another “a good amount of

     times.” Defendant testified that he and his sister were “always together[,] so just as

     much as [Marcus was] around [his] sister,” Defendant was around Marcus as well.

     Defendant also stated that he thought he had stayed at Marcus’s house “at least seven

     times” over the course of one year.

¶3         At trial, Marcus described his relationship with Defendant as “[n]ot good.”

     Defendant stated that he and Marcus were friendly but would sometimes “have

     disagreements about stuff.”     McKumba suffered from alcoholism, and Marcus

     testified that “she would drink and get missing and then [Defendant] would be mad

     at me about her getting missing.”

¶4          McKumba was drinking heavily while at Marcus’s house on the evening of 18

     July 2020. Marcus testified that he and McKumba had “[a] disagreement” that night

     about her drinking: “She wanted more [to] drink that night and I wouldn’t go out to

     buy none so she had left and when I woke up she was gone. I told her I wasn’t buying
                                        STATE V. CHARLES

                                           2022-NCCOA-628

                                         Opinion of the Court



     no more drink. No more liquor and no beer like that so I woke up and she was just

     gone.”

¶5            The next morning, at around 9:30 a.m., Marcus travelled to the “parking lot of

     a gas station across the street from the flea market” in order to sell “some shoes.”

     Marcus testified that he often sold items on the side of the road. At “around 10:30 or

     11:00” a.m., Marcus saw Defendant in the parking lot riding his bicycle. Marcus

     testified that Defendant “was wrapped in a . . . hospital sheet” and was carrying “a

     sword.” Marcus stated that it was his “very first time seeing him wrapped in a sheet

     with a sword.” Defendant then approached Marcus and stated, “Where’s my sister?”

     Marcus stated, “I don’t know, she left,” to which Defendant replied, “[O]kay, I ain’t

     forgot, I’ll be back, I’ll be back, I’ll be back.” Defendant then rode away on his bicycle.

¶6            About thirty minutes later, Marcus saw Defendant again on his bicycle.

     Marcus stated that Defendant “rode by and he just gave me a mean look like, stared

     real hard and road off on the bike.” This was the last time Marcus saw Defendant

     that day.

¶7            Defendant testified that he had driven by Marcus’s home several times that

     day and at one point saw Marcus’s neighbor, Anthony. Defendant stated, “[Anthony]

     didn’t see me—he didn’t see me but I saw him. I was just watching from afar. But I

     was watching him.” When asked why Defendant was watching Anthony, Defendant

     stated, “I was just riding around.”
                                         STATE V. CHARLES

                                          2022-NCCOA-628

                                         Opinion of the Court



¶8           Anthony testified that sometime around noon “[a] white van pulled in across

       the street” at Marcus’s house. Anthony confirmed at trial that he observed Defendant

       driving the van and that Defendant was wearing “like a gown you wear in the

       hospital.” Anthony stated that at first he “didn’t really pay that much attention” to

       the van because he had seen the van at Marcus’s house “numerous times” before and

       had seen Defendant at Marcus’s house “quite often.” However, about five minutes

       later, Anthony looked over to Marcus’s house and saw that “the porch was on fire.”

       He stated that, at the time he saw the fire, the van “was still there” and “pointing

       toward the road.”

¶9           Anthony immediately told his daughter to call 911 upon seeing the flames. He

       then observed Defendant “walk[] back to the van” and drive away. Anthony watched

       the fire grow “worse and worse” with flames over the top of the residence while he

       waited on first responders to arrive at the scene.

¶ 10         About one month prior to the fire, Marcus adopted a puppy. Before leaving for

       work on the day of the fire, Marcus took the puppy outside to use the bathroom and

       then put the puppy inside the house. After Marcus got off work, he traveled to his

       mother’s house and his daughter informed him that his house had caught fire.

       Marcus rushed home and tried to enter the house, but first responders would not let

       him in. Fire fighters then informed Marcus that his puppy had died and helped
                                         STATE V. CHARLES

                                           2022-NCCOA-628

                                          Opinion of the Court



       Marcus bury the dog in the yard. Defendant claimed at trial that he did not know

       Marcus had a puppy.

¶ 11         On 9 November 2020, a Cumberland County grand jury indicted Defendant on

       one count of second-degree arson and one count of felonious cruelty to animals. The

       case was tried before a jury on 29 June 2021 in Cumberland County Superior Court.

       After the close of the State’s evidence, Defendant moved to dismiss both charges for

       lack of sufficient evidence. With respect to the animal cruelty charge, Defendant

       argued that there was “no evidence that [Defendant] knew of the existence of the

       [puppy] and much less that there was an animal in the house.” The trial court denied

       Defendant’s motion.

¶ 12         After the close of all evidence, the trial court instructed the jury that, in order

       to convict Defendant of felonious cruelty to animals, the jury need only conclude that

       Defendant maliciously and “intentionally start[ed] a house fire which proximately

       result[ed] in the injury or death to the animal.” Under this instruction, it was

       unnecessary for the State to prove that Defendant knew that Marcus had a puppy in

       the home in order for the jury to find Defendant guilty of felonious cruelty to animals.

¶ 13         On 1 July 2021, the trial judge entered judgments upon the jury’s verdict

       finding Defendant guilty of second-degree arson and felonious cruelty to animals.

       Defendant timely appeals.

                                         II.    Analysis
                                          STATE V. CHARLES

                                           2022-NCCOA-628

                                          Opinion of the Court



¶ 14         Defendant argues that the trial court erred by (1) instructing the jury on the

       doctrine of transferred intent regarding the cruelty to animals charge; (2) denying

       Defendant’s motion to dismiss the cruelty to animals charge for insufficient evidence;

       and (3) failing to dismiss the cruelty to animals charge due to a fatal defect in the

       indictment. We address each argument.

       A. Jury Instruction

¶ 15         Defendant argues that the trial court erred by instructing the jury on the

       doctrine of transferred intent regarding the animal cruelty charge, “such that the

       State had to prove that . . . Defendant intentionally and maliciously started a fire

       that resulted in the death of an animal, as opposed to being required to prove that

       [Defendant] intentionally and maliciously killed the animal.” We hold that the plain

       language of N.C. Gen. Stat. § 14-360 adequately supported the trial court’s

       instruction to the jury.    We therefore need not decide whether the doctrine of

       transferred intent is applicable in this case.

¶ 16         First, the State argues that Defendant failed to lodge an objection to the jury

       instruction and that this issue should thus be reviewed for plain error. However,

       after the trial court announced the instruction during the charge conference, the

       judge asked, “Any objection to any of that?” Defendant’s counsel then stated, “Your

       Honor, . . . I don’t think saying that the defendant acted knowingly in starting the

       house fire automatically transfers the intent to harm one—to the animal.” Defendant
                                         STATE V. CHARLES

                                           2022-NCCOA-628

                                         Opinion of the Court



       thus properly objected to the jury instruction.

¶ 17         “It is the duty of the trial court to instruct the jury on all substantial features

       of a case raised by the evidence.” State v. Shaw, 322 N.C. 797, 803, 370 S.E.2d 546,

       549 (1988). “The prime purpose of a court’s charge to the jury is the clarification of

       issues, the elimination of extraneous matters, and a declaration and an application

       of the law arising on the evidence.” State v. Cameron, 284 N.C. 165, 171, 200 S.E.2d

       186, 191 (1973). “Whether a jury instruction correctly explains the law is a question

       of law, reviewable by this Court de novo.” State v. Barron, 202 N.C. App. 686, 694,

       690 S.E.2d 22, 29 (2010).

¶ 18         In this case, the trial court’s instruction to the jury regarding the charge of

       felonious cruelty to animals read as follows:

                    The defendant has also been charged with felonious cruelty
                    to an animal. For you to find the defendant guilty of this
                    offense, the State must prove three things beyond a
                    reasonable doubt. First, that the defendant caused to be
                    killed a four-month-old puppy in a house fire; second, that
                    the defendant acted intentionally; that is knowingly,
                    starting the house fire; and third, that the defendant acted
                    maliciously. To act maliciously means to act with intent
                    and with malice or other bad motive. . . . It also means the
                    conduct of the mind which prompts a person to
                    intentionally start a house fire which proximately results
                    in the injury or death to the animal.


¶ 19         N.C. Gen. Stat. § 14-360(b) provides that “[i]f any person shall maliciously . . .

       kill, or cause or procure to be . . . killed, any animal, every such offender shall for
                                         STATE V. CHARLES

                                           2022-NCCOA-628

                                          Opinion of the Court



       every such offense be guilty of a Class H felony.” N.C. Gen. Stat. § 14-360(b) (2021)

       (emphasis added). “As used in this section, . . . the word ‘maliciously’ means an act

       committed intentionally and with malice or bad motive.” Id. § 14-360(c). In other

       words, one who merely acts maliciously is guilty of felonious cruelty to animals under

       the statute if that act “cause[s] . . . to be . . . killed, any animal.” Id. § 14-360(b)

       (emphasis added). It is therefore unnecessary in such cases for the State to prove

       that a defendant knew of or otherwise acted with malicious intent toward the animal.

       It is enough to prove that the defendant acted maliciously and that the act

       proximately caused the death of an animal.

¶ 20         Here, Defendant was convicted of second-degree arson, which required the jury

       to find that Defendant willfully and maliciously burned the dwelling of another while

       the dwelling was unoccupied. See State v. Scott, 150 N.C. App. 442, 453, 564 S.E.2d

       285, 293 (2002) (listing the elements of second-degree arson). The jury thus needed

       to conclude only that Defendant maliciously set fire to Marcus’s house and that the

       fire proximately caused the puppy’s death in order to support a conviction of felonious

       cruelty to animals under N.C. Gen. Stat. § 14-360(b). Accordingly, the trial court did

       not err in so instructing the jury, and Defendant’s argument is without merit.

       B. Sufficiency of Evidence

¶ 21         Defendant argues that “the trial court erred in denying [Defendant’s] motion

       to dismiss for insufficiency of the evidence on the charge of cruelty to animals”
                                         STATE V. CHARLES

                                           2022-NCCOA-628

                                          Opinion of the Court



       because the State did not present “evidence that the alleged act of animal cruelty was

       committed intentionally (knowingly) or maliciously (knowingly and with malice).”

¶ 22         We have already held that the trial court permissibly instructed the jury that,

       in order to find Defendant guilty of felony cruelty to animals, it need only conclude

       that Defendant maliciously and “intentionally start[ed] a house fire which

       proximately result[ed] in the injury or death to the animal.” It is therefore irrelevant

       whether Defendant in fact knew that the animal was inside the home at the time

       Defendant started the fire. Rather, it was sufficient for the State to show that

       Defendant intentionally and maliciously started the fire which proximately resulted

       in the animal’s death. The State met its burden under this standard. Defendant’s

       argument is without merit.

       C. Indictment

¶ 23         Lastly, Defendant argues that the indictment failed to allege two essential

       elements of the animal cruelty offense, and thus the trial court lacked subject matter

       jurisdiction over this charge. Because the indictment sufficiently apprised Defendant

       of the charge, we reject this argument.

¶ 24         “This Court reviews the sufficiency of an indictment de novo.” State v. Harris,

       219 N.C. App. 590, 593, 724 S.E.2d 633, 636 (2012) (quoting State v. McKoy, 196 N.C.

       App. 650, 652, 675 S.E.2d 406, 409 (2009)). “A valid bill of indictment is essential to

       the jurisdiction of the Superior Court to try an accused for a felony and have the jury
                                          STATE V. CHARLES

                                           2022-NCCOA-628

                                          Opinion of the Court



       determine his guilt or innocence, and to give authority to the court to render a valid

       judgment.” State v. Marshall, 188 N.C. App. 744, 748, 656 S.E.2d 709, 712 (2008)

       (quoting State v. Moses, 154 N.C. App. 332, 334, 572 S.E.2d 223, 226 (2002)). An

       indictment requires “[a] plain and concise factual statement in each count . . .

       assert[ing] facts supporting every element of a criminal offense and the defendant’s

       commission thereof.” N.C. Gen. Stat. § 15A-924(a)(5) (2021). “If the indictment fails

       to state an essential element of the offense, any resulting conviction must be vacated.”

       State v. Rankin, 371 N.C. 885, 886–87, 821 S.E.2d 787, 790 (2018).

¶ 25         However, “[t]he law disfavors application of rigid and technical rules to

       indictments; so long as an indictment adequately expresses the charge against the

       defendant, it will not be quashed.” Id. at 887, 821 S.E.2d at 790–91; see State v. Greer,

       238 N.C. 325, 328, 77 S.E.2d 917, 920 (1953) (holding that an indictment is sufficient

       where the “offense is charged in the words of the statute, either literally or

       substantially, or in equivalent words”).       “An indictment or criminal charge is

       constitutionally sufficient if it apprises the defendant of the charge against him with

       enough certainty to enable him to prepare his defense and to protect him from

       subsequent prosecution for the same offense.” State v. Coker, 312 N.C. 432, 434, 323

       S.E.2d 343, 346 (1984).

¶ 26         Here, we evaluate whether the essential elements of the animal cruelty charge

       are “adequately” alleged within the indictment. Inflexible and technical indictment
                                          STATE V. CHARLES

                                           2022-NCCOA-628

                                          Opinion of the Court



       rules are disfavored. To be fatally defective, the indictment must fail to provide

       Defendant with sufficient certainty as to the nature of the animal cruelty charge.

¶ 27         Defendant contends first that the indictment failed to allege that the act was

       carried out “maliciously.”      However, adequate notice was provided by the

       accompanying charge for second-degree arson, which explicitly alleged that

       Defendant “unlawfully, willfully and feloniously did maliciously burn the dwelling.”

       (Emphasis added). The indictment provided Defendant with sufficient certainty of

       the offense committed, such that he was in no danger of subsequent prosecutions, nor

       would he be unable to prepare a defense.

¶ 28         Defendant further asserts that the “intentional” element was missing from the

       indictment.   We disagree.     The indictment alleged that Defendant “unlawfully,

       willfully and feloniously did kill an animal.” (Emphasis added). In State v. Dickens,

       the Court observed that the meaning of the word willfully “[as] used in a statute

       creating a criminal offence, means something more than an intention to do a thing.

       It implies . . . doing the act purposely and deliberately, indicating a purpose to do it,

       . . . and it is this which makes the criminal intent.” State v. Dickens, 215 N.C. 303,

       305, 1 S.E.2d 837, 838–39 (1939) (quoting State v. Whitener, 93 N.C. 590, 592 (1885)).

       Thus, as used in the indictment, the word “willfully” adequately expresses that the

       offense requires an intentional act.
                                         STATE V. CHARLES

                                             2022-NCCOA-628

                                         Opinion of the Court



¶ 29          An indictment need only provide an adequate expression of the charge;

       therefore, this indictment was sufficient to confer subject matter jurisdiction on the

       trial court.

                                      III.     Conclusion

¶ 30          We conclude that Defendant received a fair trial, free from error.

              NO ERROR.

              Judges INMAN and HAMPSON concur.